Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 1 of 224 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                       Civil Action No. ________________
                          Plaintiff,
                                                       COMPLAINT FOR
       v.                                              PATENT INFRINGEMENT
HETERO LABS LIMITED, HETERO
                                                       (Filed Electronically)
LABS LIMITED UNIT-V, HETERO
DRUGS LIMITED, and HETERO USA,
INC.,

                          Defendants.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendants Hetero Labs Limited (“Hetero Labs”), Hetero Labs Limited

Unit-V (“Hetero Unit-V”), Hetero Drugs Limited (“Hetero Drugs”), and Hetero USA, Inc.

(“Hetero USA”) (collectively, “Hetero” or “Defendants”), alleges as follows:

                                        Nature of the Action

         1.      This is an action for patent infringement under the patent laws of the United

 States, 35 U.S.C. §100, et seq., arising from Hetero’s filing of Abbreviated New Drug

 Application (“ANDA”) No. 212414 (“Hetero’s ANDA”) with the United States Food and Drug

 Administration (“FDA”) seeking approval to commercially market generic versions of
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 2 of 224 PageID: 2



 Celgene’s REVLIMID® drug products prior to the expiration of United States Patent Nos.

 7,465,800 (the “’800 patent”), 7,855,217 (the “’217 patent”), 7,468,363 (the “’363 patent”),

 and 8,741,929 (the “’929 patent”) (collectively, “the patents-in-suit”) owned by Celgene.

                                          The Parties

       2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.        On information and belief, Defendant Hetero Labs Limited is a corporation

organized and existing under the laws of India, having a principal place of business at 7-2-A2,

Hetero Corporate Industrial Estates, Sanath Nagar, Hyderabad - 500018, Telangana, India.

       4.        On information and belief, Defendant Hetero Labs Limited Unit-V is a

corporation organized and existing under the laws of India, having a principal place of business

at Polepally, Jadcherla, Mahabubnagar - 509301, Andhra Pradesh, India.

       5.        On information and belief, Hetero Unit-V is a division of Hetero Labs.

       6.        On information and belief, Defendant Hetero Drugs Limited is a corporation

organized and existing under the laws of India, having a principal place of business at 7-2-A2,

Hetero Corporate Industrial Estates, Sanath Nagar, Hyderabad - 500018, Telangana, India.

       7.        On information and belief, Defendant Hetero USA, Inc. is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 1035 Centennial Avenue, Piscataway, NJ 08854.




                                               -2-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 3 of 224 PageID: 3



       8.        On information and belief, Hetero Labs is the parent corporation of Hetero

USA.

       9.        On information and belief, Hetero USA is the U.S. regulatory agent of Hetero

Unit-V with respect to ANDA No. 212414.

                                       The Patents-in-Suit

       10.       On December 16, 2008, the United States Patent and Trademark Office

(“USPTO”) duly and lawfully issued the ’800 patent, entitled, “Polymorphic Forms of 3-(4-

amino-1-oxo-1,3 dihydro-isoindol-2-yl)-piperidine-2,6-dione,” to Celgene as assignee of the

inventors Markian S. Jaworsky, Roger Shen-Chu Chen, and George W. Muller. A copy of the

’800 patent is attached hereto as Exhibit A.

       11.       On December 21, 2010, the USPTO duly and lawfully issued the ’217 patent,

 entitled, “Polymorphic Forms of 3-(4-amino-1-oxo-1,3 dihydro-isoindol-2-yl)-piperidine-2,6-

 dione,” to Celgene as assignee of the inventors Markian S. Jaworsky, Roger Shen-Chu Chen,

 and George W. Muller. A copy of the ’217 patent is attached hereto as Exhibit B.

       12.       On December 23, 2008, the USPTO duly and lawfully issued the ʼ363 patent,

 entitled, “Methods for treatment of cancers using 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-

 piperidine-2,6-dione,” to Celgene as assignee of inventor Jerome B. Zeldis. A copy of the ʼ363

 patent is attached hereto as Exhibit C.

       13.       On June 3, 2014, the USPTO duly and lawfully issued the ʼ929 patent, entitled,

 “Methods using 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione for the

 treatment of mantle cell lymphomas,” to Celgene as assignee of inventor Jerome B. Zeldis. A

 copy of the ʼ929 patent is attached hereto as Exhibit D.




                                               -3-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 4 of 224 PageID: 4



                                 The Revlimid® Drug Product

       14.       Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

lenalidomide capsules (NDA No. 021880), which it sells under the trade name REVLIMID®.

       15.       The claims of the patents-in-suit cover, inter alia, solid forms of lenalidomide,

pharmaceutical compositions containing lenalidomide, and methods of use and administration of

lenalidomide or pharmaceutical compositions containing lenalidomide.

       16.       Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-

in-suit are listed in the FDA publication, “Approved Drug Products with Therapeutic

Equivalence Evaluations” (the “Orange Book”), with respect to REVLIMID®.

       17.       The labeling for Revlimid® instructs and encourages physicians, pharmacists,

and other healthcare workers and patients to administer Revlimid® according to one or more of

the methods claimed in the patents-in-suit.

                                     Jurisdiction and Venue

       18.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       19.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and

1400(b).

       20.       This Court has personal jurisdiction over Hetero USA by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

Hetero USA’s principal place of business is in Piscataway, New Jersey. On information and

belief, Hetero USA is registered with the State of New Jersey’s Division of Revenue and

Enterprise Services as a business operating in New Jersey under Business Id. No. 0400362826.

On information and belief, Hetero USA is registered with the State of New Jersey’s Department


                                               -4-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 5 of 224 PageID: 5



of Health as a drug wholesaler under Registration No. 5004050. On information and belief,

Hetero USA purposefully has conducted and continues to conduct business in this Judicial

District. By virtue of its physical presence in New Jersey, this Court has personal jurisdiction

over Hetero USA.

        21.       On information and belief, Hetero USA is in the business of, among other

things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

products, including generic drug products, throughout the United States, including in this

Judicial District. On information and belief, this Judicial District will be a destination for the

generic drug products described in Hetero’s ANDA. On information and belief, Hetero USA

also prepares and/or aids in the preparation and submission of ANDAs to the FDA.

        22.       This Court has personal jurisdiction over Hetero Labs, Hetero Drugs, and

Hetero Unit-V because, inter alia, they: (1) have purposefully availed themselves of the privilege

of doing business in New Jersey, including directly or indirectly through their subsidiary, agent,

and/or alter ego, Hetero USA, a company with its principal place of business in New Jersey; and

(2) maintain extensive and systematic contacts with the State of New Jersey, including the

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey including

through, directly or indirectly, Hetero USA.

        23.       This Court has personal jurisdiction over Hetero because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Hetero intends a

future course of conduct that includes acts of patent infringement in New Jersey. These acts

have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey and

in this Judicial District.




                                                 -5-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 6 of 224 PageID: 6



        24.          On information and belief, Hetero USA, Hetero Labs, Hetero Unit-V, and

Hetero Drugs work in concert either directly or indirectly through one or more of their wholly

owned subsidiaries with respect to the regulatory approval, manufacturing, marketing, sale, and

distribution of generic pharmaceutical products throughout the United States, including in this

Judicial District.

        25.          On information and belief, Hetero USA acts at the direction, and for the benefit,

of Hetero Labs, Hetero Unit-V, and Hetero Drugs, and is controlled and/or dominated by Hetero

Labs, Hetero Unit-V, and Hetero Drugs.

        26.          On information and belief, Hetero USA has a regular and established, physical

place of business in New Jersey.

        27.          On information and belief, Hetero Drugs, Hetero Labs, Hetero Unit-V, and

Hetero USA operate as a single integrated business. On information and belief, Hetero Drugs

and Hetero Labs share common corporate directors.

        28.          On information and belief, Hetero USA, Hetero Labs, Hetero Unit-V, and

Hetero Drugs have all previously been sued in this Judicial District and have not challenged

personal jurisdiction. See, e.g., Celgene Corporation v. Hetero Labs Limited, et al., Civil Action

No. 18-14111 (ES)(MAH) (D.N.J.) (Hetero USA, Hetero Labs, Hetero Unit-V, and Hetero

Drugs); Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387

(ES)(MAH) (D.N.J.) (Hetero USA, Hetero Labs, Hetero Unit-V, and Hetero Drugs); Otsuka

Pharm. Co., Ltd. v. Hetero Drugs Ltd., et al., Civil Action No. 15-161 (JBS)(KMW) (D.N.J.)

(Hetero USA, Hetero Labs, Hetero Drugs); AstraZeneca AB, et al. v. Hetero USA Inc., et al.,

Civil Action No. 16-2442 (MLC)(TJB) (D.N.J.) (Hetero USA and Hetero Labs); and BTG Int’l




                                                   -6-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 7 of 224 PageID: 7



Ltd., et al. v. Actavis Labs. FL, Inc., et al., Civil Action No. 15-5909 (KM)(JBC) (D.N.J.)

(Hetero USA, Hetero Labs, Hetero Unit-V).

       29.       On information and belief, Hetero USA, Hetero Labs, Hetero Unit-V, and

Hetero Drugs have all previously been sued in this Judicial District and have not challenged

venue. See, e.g., Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 18-14111

(ES)(MAH) (D.N.J.) (Hetero USA, Hetero Labs, Hetero Unit-V, and Hetero Drugs); Celgene

Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH) (D.N.J.)

(Hetero USA, Hetero Labs, Hetero Unit-V, and Hetero Drugs).

                                  Acts Giving Rise To This Suit

       30.       Pursuant to Section 505 of the FFDCA, Hetero filed Hetero’s ANDA seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, or importation into

the United States of lenalidomide capsules 2.5 mg, 5 mg, 10 mg, 15 mg, 20 mg, and 25 mg

(“Hetero’s Proposed Products”), before the patents-in-suit expire.

       31.       On information and belief, following FDA approval of Hetero’s ANDA,

Defendants Hetero Labs, Hetero Unit-V, Hetero Drugs, and Hetero USA will work in concert

with one another to make, use, offer for sale, or sell Hetero’s Proposed Products throughout the

United States, or import such generic products into the United States.

       32.       On information and belief, in connection with the filing of its ANDA as

described above, Hetero provided a written certification to the FDA pursuant to 21 U.S.C. §

355(j)(2)(A)(vii)(IV) (“Hetero’s Paragraph IV Certification”), alleging that the claims of the

patents-in-suit are invalid, unenforceable, and/or will not be infringed by the activities described

in Hetero’s ANDA.

       33.       No earlier than November 9, 2018, Hetero sent written notice of its Paragraph

IV Certification to Celgene (“Hetero’s Notice Letter”). Hetero’s Notice Letter alleged that the


                                                -7-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 8 of 224 PageID: 8



claims of the patents-in-suit are invalid and/or will not be infringed by the activities described in

Hetero’s ANDA. Hetero’s Notice Letter also informed Celgene that Hetero seeks approval to

market Hetero’s Proposed Products before the patents-in-suit expire. Hetero specifically directed

Hetero’s Notice Letter to Celgene’s headquarters in Summit, New Jersey, in this Judicial

District.

                            Count I: Infringement of the ’800 Patent

        34.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        35.       Hetero’s submission of its ANDA to engage in the commercial manufacture,

use, offer for sale, sale, or importation into the United States of Hetero’s Proposed Products,

prior to the expiration of the ’800 patent, constitutes infringement of one or more of the claims of

that patent under 35 U.S.C. § 271(e)(2)(A).

        36.       There is a justiciable controversy between Celgene and Hetero as to the

infringement of the ’800 patent.

        37.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

will infringe one or more claims of the ’800 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Hetero’s Proposed Products in the United States.

        38.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

will induce infringement of one or more claims of the ’800 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

United States. On information and belief, upon FDA approval of Hetero’s ANDA, Hetero will

intentionally encourage acts of direct infringement with knowledge of the ’800 patent and

knowledge that its acts are encouraging infringement.




                                                -8-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 9 of 224 PageID: 9



        39.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

will contributorily infringe one or more claims of the ’800 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

United States. On information and belief, Hetero has had and continues to have knowledge that

Hetero’s Proposed Products are especially adapted for a use that infringes one or more claims of

the ’800 patent and that there is no substantial non-infringing use for Hetero’s Proposed

Products.

        40.       Celgene will be substantially and irreparably damaged and harmed if Hetero’s

infringement of the ’800 patent is not enjoined.

        41.       Celgene does not have an adequate remedy at law.

        42.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ’217 Patent

        43.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        44.       Hetero’s submission of its ANDA to engage in the commercial manufacture,

use, offer for sale, sale, or importation into the United States of Hetero’s Proposed Products,

prior to the expiration of the ’217 patent, constitutes infringement of one or more of the claims of

that patent under 35 U.S.C. § 271(e)(2)(A).

        45.       There is a justiciable controversy between Celgene and Hetero as to the

infringement of the ’217 patent.

        46.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

will infringe one or more claims of the ’217 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Hetero’s Proposed Products in the United States.


                                                -9-
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 10 of 224 PageID: 10



         47.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will induce infringement of one or more claims of the ’217 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, upon FDA approval of Hetero’s ANDA, Hetero will

 intentionally encourage acts of direct infringement with knowledge of the ’217 patent and

 knowledge that its acts are encouraging infringement.

         48.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will contributorily infringe one or more claims of the ’217 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, Hetero has had and continues to have knowledge that

 Hetero’s Proposed Products are especially adapted for a use that infringes one or more claims of

 the ’217 patent and that there is no substantial non-infringing use for Hetero’s Proposed

 Products.

         49.       Celgene will be substantially and irreparably damaged and harmed if Hetero’s

 infringement of the ’217 patent is not enjoined.

         50.       Celgene does not have an adequate remedy at law.

         51.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ’363 Patent

         52.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         53.       Hetero’s submission of its ANDA to engage in the commercial manufacture,

 use, offer for sale, sale, or importation into the United States of Hetero’s Proposed Products,




                                                - 10 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 11 of 224 PageID: 11



 prior to the expiration of the ’363 patent, constitutes infringement of one or more of the claims of

 that patent under 35 U.S.C. § 271(e)(2)(A).

        54.       There is a justiciable controversy between Celgene and Hetero as to the

 infringement of the ’363 patent.

        55.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will infringe one or more claims of the ’363 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Hetero’s Proposed Products in the United States.

        56.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will induce infringement of one or more claims of the ’363 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, upon FDA approval of Hetero’s ANDA, Hetero will

 intentionally encourage acts of direct infringement with knowledge of the ’363 patent and

 knowledge that its acts are encouraging infringement.

        57.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will contributorily infringe one or more claims of the ’363 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, Hetero has had and continues to have knowledge that

 Hetero’s Proposed Products are especially adapted for a use that infringes one or more claims of

 the ’363 patent and that there is no substantial non-infringing use for Hetero’s Proposed

 Products.

        58.       Celgene will be substantially and irreparably damaged and harmed if Hetero’s

 infringement of the ’363 patent is not enjoined.

        59.       Celgene does not have an adequate remedy at law.




                                                - 11 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 12 of 224 PageID: 12



         60.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IV: Infringement of the ’929 Patent

         61.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         62.       Hetero’s submission of its ANDA to engage in the commercial manufacture,

 use, offer for sale, sale, or importation into the United States of Hetero’s Proposed Products,

 prior to the expiration of the ’929 patent, constitutes infringement of one or more of the claims of

 that patent under 35 U.S.C. § 271(e)(2)(A).

         63.       There is a justiciable controversy between Celgene and Hetero as to the

 infringement of the ’929 patent.

         64.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will infringe one or more claims of the ’929 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Hetero’s Proposed Products in the United States.

         65.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will induce infringement of one or more claims of the ’929 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, upon FDA approval of Hetero’s ANDA, Hetero will

 intentionally encourage acts of direct infringement with knowledge of the ’929 patent and

 knowledge that its acts are encouraging infringement.

         66.       Unless enjoined by this Court, upon FDA approval of Hetero’s ANDA, Hetero

 will contributorily infringe one or more claims of the ’929 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Hetero’s Proposed Products in the

 United States. On information and belief, Hetero has had and continues to have knowledge that


                                                - 12 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 13 of 224 PageID: 13



 Hetero’s Proposed Products are especially adapted for a use that infringes one or more claims of

 the ’929 patent and that there is no substantial non-infringing use for Hetero’s Proposed

 Products.

         67.         Celgene will be substantially and irreparably damaged and harmed if Hetero’s

 infringement of the ’929 patent is not enjoined.

         68.         Celgene does not have an adequate remedy at law.

         69.         This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

         (A)        A Judgment that Hetero has infringed the patents-in-suit by submitting ANDA

 No. 212414;

         (B)        A Judgment that Hetero has infringed, and that Hetero’s making, using, offering

 to sell, selling, or importing Hetero’s Proposed Products will infringe one or more claims of the

 patents-in-suit;

         (C)        An Order that the effective date of FDA approval of ANDA No. 212414 be a date

 which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

 exclusivity to which Celgene is or becomes entitled;

         (D)        Preliminary and permanent injunctions enjoining Hetero and its officers, agents,

 attorneys and employees, and those acting in privity or concert with them, from making, using,

 offering to sell, selling, or importing Hetero’s Proposed Products until after the expiration of the

 patents-in-suit, or any later expiration of exclusivity to which Celgene is or becomes entitled;

         (E)        A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

 enjoining Hetero, its officers, agents, attorneys and employees, and those acting in privity or


                                                  - 13 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 14 of 224 PageID: 14



 concert with them, from practicing any solid forms of lenalidomide, compositions, or methods

 claimed in the patents-in-suit, or from actively inducing or contributing to the infringement of

 any claim of the patents-in-suit, until after the expiration of the patents-in-suit, or any later

 expiration of exclusivity to which Celgene is or becomes entitled;

         (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Hetero’s Proposed Products will directly infringe, induce

 and/or contribute to infringement of the patents-in-suit;

         (G)     To the extent that Hetero has committed any acts with respect to the solid forms

 of lenalidomide, compositions, or methods claimed in the patents-in-suit, other than those acts

 expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages for such

 acts;

         (H)     If Hetero engages in the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Hetero’s Proposed Products prior to the expiration of the

 patents-in-suit, a Judgment awarding damages to Celgene resulting from such infringement,

 together with interest;

         (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

         (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

 awarding Celgene its attorneys’ fees incurred in this action;

         (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

         (L)     Such further and other relief as this Court may deem just and proper.




                                                  - 14 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 15 of 224 PageID: 15



 Dated: December 20, 2018                     By: s/ Charles M. Lizza
                                                  Charles M. Lizza
 Of Counsel:                                      William C. Baton
                                                  SAUL EWING ARNSTEIN & LEHR LLP
 F. Dominic Cerrito                               One Riverfront Plaza, Suite 1520
 Eric C. Stops                                    Newark, New Jersey 07102-5426
 Andrew S. Chalson                                (973) 286-6700
 QUINN EMANUEL URQUHART & SULLIVAN, LLP           clizza@saul.com
 51 Madison Avenue, 22nd Floor
 New York, New York 10010                        Attorneys for Plaintiff
 (212) 849-7000                                  Celgene Corporation

 Anthony M. Insogna
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive
 San Diego, CA 92121
 (858) 314-1200

 Matthew J. Hertko
 JONES DAY
 77 W. Wacker Drive, Suite 3500
 Chicago, IL 60601
 (312) 782-3939




                                     - 15 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 16 of 224 PageID: 16



                 CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

        Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matters captioned

 Celgene Corporation v. Dr. Reddy’s Laboratories Limited, et al., Civil Action No. 16-7704

 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Zydus Pharmaceuticals (USA) Inc., et al., Civil

 Action No. 17-2528 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Cipla Limited, Civil Action

 No. 17-6163 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Lotus Pharmaceutical Co. Ltd., et

 al., Civil Action No. 17-6842 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Apotex Inc., Civil

 Action No. 18-461 (SDW)(LDW) (D.N.J.), and Celgene Corporation v. Sun Pharmaceutical

 Industries, Inc., et al., Civil Action No. 18-11630 (SDW)(LDW) (D.N.J.) are related to the

 matter in controversy because the matter in controversy involves the same plaintiff, some of the

 same patents, and because defendants are seeking FDA approval to market generic versions of

 the same pharmaceutical products.

        I further certify that the matters captioned Celgene Corporation v. Dr. Reddy’s

 Laboratories, Limited, et al., Civil Action No. 17-5314 (SDW)(LDW) (D.N.J.); Celgene

 Corporation v. Zydus Pharmaceuticals (USA) Inc., et al., Civil Action No. 18-8519

 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Dr. Reddy’s Laboratories, Limited, et al., Civil

 Action No. 18-6378 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Cipla Limited, Civil Action

 No. 18-8964 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Lotus Pharmaceutical Co. Ltd., et

 al., Civil Action No. 18-11518 (SDW)(LDW) (D.N.J.) are related to the matter in controversy

 because the matter in controversy involves the same plaintiff and because defendants are seeking

 FDA approval to market generic versions of the same pharmaceutical products.




                                              - 16 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 17 of 224 PageID: 17



        I further certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other action pending in any court, or of any pending arbitration or administrative

 proceeding.




                                              - 17 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 18 of 224 PageID: 18



 Dated: December 20, 2018               By: s/ Charles M. Lizza
                                            Charles M. Lizza
 Of Counsel:                                William C. Baton
                                            SAUL EWING ARNSTEIN & LEHR LLP
 F. Dominic Cerrito                         One Riverfront Plaza, Suite 1520
 Eric C. Stops                              Newark, New Jersey 07102-5426
 Andrew S. Chalson                          (973) 286-6700
 QUINN EMANUEL URQUHART                     clizza@saul.com
   & SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor               Attorneys for Plaintiff
 New York, New York 10010                    Celgene Corporation
 (212) 849-7000

 Anthony M. Insogna
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive
 San Diego, CA 92121
 (858) 314-1200

 Matthew J. Hertko
 JONES DAY
 77 W. Wacker Drive, Suite 3500
 Chicago, IL 60601
 (312) 782-3939




                                    - 18 -
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 19 of 224 PageID: 19




                  EXHIBIT A
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 20 of 224 PageID: 20
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 21 of 224 PageID: 21
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 22 of 224 PageID: 22
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 23 of 224 PageID: 23
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 24 of 224 PageID: 24
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 25 of 224 PageID: 25
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 26 of 224 PageID: 26
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 27 of 224 PageID: 27
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 28 of 224 PageID: 28
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 29 of 224 PageID: 29
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 30 of 224 PageID: 30
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 31 of 224 PageID: 31
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 32 of 224 PageID: 32
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 33 of 224 PageID: 33
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 34 of 224 PageID: 34
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 35 of 224 PageID: 35
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 36 of 224 PageID: 36
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 37 of 224 PageID: 37
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 38 of 224 PageID: 38
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 39 of 224 PageID: 39
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 40 of 224 PageID: 40
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 41 of 224 PageID: 41
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 42 of 224 PageID: 42
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 43 of 224 PageID: 43
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 44 of 224 PageID: 44
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 45 of 224 PageID: 45
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 46 of 224 PageID: 46
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 47 of 224 PageID: 47
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 48 of 224 PageID: 48
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 49 of 224 PageID: 49
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 50 of 224 PageID: 50
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 51 of 224 PageID: 51
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 52 of 224 PageID: 52
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 53 of 224 PageID: 53
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 54 of 224 PageID: 54
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 55 of 224 PageID: 55
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 56 of 224 PageID: 56
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 57 of 224 PageID: 57
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 58 of 224 PageID: 58
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 59 of 224 PageID: 59
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 60 of 224 PageID: 60
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 61 of 224 PageID: 61
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 62 of 224 PageID: 62
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 63 of 224 PageID: 63
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 64 of 224 PageID: 64
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 65 of 224 PageID: 65
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 66 of 224 PageID: 66
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 67 of 224 PageID: 67
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 68 of 224 PageID: 68
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 69 of 224 PageID: 69
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 70 of 224 PageID: 70
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 71 of 224 PageID: 71
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 72 of 224 PageID: 72
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 73 of 224 PageID: 73
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 74 of 224 PageID: 74
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 75 of 224 PageID: 75
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 76 of 224 PageID: 76
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 77 of 224 PageID: 77
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 78 of 224 PageID: 78
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 79 of 224 PageID: 79
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 80 of 224 PageID: 80
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 81 of 224 PageID: 81
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 82 of 224 PageID: 82
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 83 of 224 PageID: 83
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 84 of 224 PageID: 84
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 85 of 224 PageID: 85
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 86 of 224 PageID: 86
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 87 of 224 PageID: 87
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 88 of 224 PageID: 88
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 89 of 224 PageID: 89
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 90 of 224 PageID: 90
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 91 of 224 PageID: 91
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 92 of 224 PageID: 92
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 93 of 224 PageID: 93
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 94 of 224 PageID: 94
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 95 of 224 PageID: 95
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 96 of 224 PageID: 96




                  EXHIBIT B
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 97 of 224 PageID: 97
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 98 of 224 PageID: 98
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 99 of 224 PageID: 99
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 100 of 224 PageID: 100
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 101 of 224 PageID: 101
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 102 of 224 PageID: 102
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 103 of 224 PageID: 103
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 104 of 224 PageID: 104
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 105 of 224 PageID: 105
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 106 of 224 PageID: 106
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 107 of 224 PageID: 107
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 108 of 224 PageID: 108
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 109 of 224 PageID: 109
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 110 of 224 PageID: 110
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 111 of 224 PageID: 111
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 112 of 224 PageID: 112
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 113 of 224 PageID: 113
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 114 of 224 PageID: 114
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 115 of 224 PageID: 115
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 116 of 224 PageID: 116
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 117 of 224 PageID: 117
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 118 of 224 PageID: 118
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 119 of 224 PageID: 119
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 120 of 224 PageID: 120
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 121 of 224 PageID: 121
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 122 of 224 PageID: 122
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 123 of 224 PageID: 123
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 124 of 224 PageID: 124
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 125 of 224 PageID: 125
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 126 of 224 PageID: 126
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 127 of 224 PageID: 127
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 128 of 224 PageID: 128
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 129 of 224 PageID: 129
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 130 of 224 PageID: 130
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 131 of 224 PageID: 131
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 132 of 224 PageID: 132
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 133 of 224 PageID: 133
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 134 of 224 PageID: 134
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 135 of 224 PageID: 135
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 136 of 224 PageID: 136
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 137 of 224 PageID: 137
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 138 of 224 PageID: 138
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 139 of 224 PageID: 139
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 140 of 224 PageID: 140
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 141 of 224 PageID: 141
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 142 of 224 PageID: 142
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 143 of 224 PageID: 143
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 144 of 224 PageID: 144
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 145 of 224 PageID: 145
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 146 of 224 PageID: 146
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 147 of 224 PageID: 147
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 148 of 224 PageID: 148
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 149 of 224 PageID: 149
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 150 of 224 PageID: 150
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 151 of 224 PageID: 151
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 152 of 224 PageID: 152
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 153 of 224 PageID: 153
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 154 of 224 PageID: 154
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 155 of 224 PageID: 155
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 156 of 224 PageID: 156
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 157 of 224 PageID: 157
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 158 of 224 PageID: 158
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 159 of 224 PageID: 159
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 160 of 224 PageID: 160
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 161 of 224 PageID: 161
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 162 of 224 PageID: 162
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 163 of 224 PageID: 163
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 164 of 224 PageID: 164
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 165 of 224 PageID: 165
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 166 of 224 PageID: 166
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 167 of 224 PageID: 167
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 168 of 224 PageID: 168
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 169 of 224 PageID: 169
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 170 of 224 PageID: 170
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 171 of 224 PageID: 171
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 172 of 224 PageID: 172
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 173 of 224 PageID: 173




                   EXHIBIT C
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 174 of 224 PageID: 174
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 175 of 224 PageID: 175
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 176 of 224 PageID: 176
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 177 of 224 PageID: 177
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 178 of 224 PageID: 178
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 179 of 224 PageID: 179
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 180 of 224 PageID: 180
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 181 of 224 PageID: 181
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 182 of 224 PageID: 182
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 183 of 224 PageID: 183
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 184 of 224 PageID: 184
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 185 of 224 PageID: 185
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 186 of 224 PageID: 186
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 187 of 224 PageID: 187
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 188 of 224 PageID: 188
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 189 of 224 PageID: 189
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 190 of 224 PageID: 190
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 191 of 224 PageID: 191
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 192 of 224 PageID: 192
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 193 of 224 PageID: 193
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 194 of 224 PageID: 194
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 195 of 224 PageID: 195
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 196 of 224 PageID: 196
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 197 of 224 PageID: 197
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 198 of 224 PageID: 198
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 199 of 224 PageID: 199
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 200 of 224 PageID: 200
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 201 of 224 PageID: 201
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 202 of 224 PageID: 202




                   EXHIBIT D
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 203 of 224 PageID: 203
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 204 of 224 PageID: 204
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 205 of 224 PageID: 205
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 206 of 224 PageID: 206
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 207 of 224 PageID: 207
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 208 of 224 PageID: 208
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 209 of 224 PageID: 209
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 210 of 224 PageID: 210
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 211 of 224 PageID: 211
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 212 of 224 PageID: 212
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 213 of 224 PageID: 213
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 214 of 224 PageID: 214
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 215 of 224 PageID: 215
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 216 of 224 PageID: 216
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 217 of 224 PageID: 217
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 218 of 224 PageID: 218
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 219 of 224 PageID: 219
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 220 of 224 PageID: 220
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 221 of 224 PageID: 221
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 222 of 224 PageID: 222
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 223 of 224 PageID: 223
Case 2:18-cv-17463-SDW-LDW Document 1 Filed 12/20/18 Page 224 of 224 PageID: 224
